United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40656
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDUARDO ALFONSO TORO-MUNOZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:04-CR-2043-ALL
                        --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Eduardo Alfonso Toro-Munoz (Toro) entered a guilty plea to

one count of possession of 1.2 kilograms of methamphetamine with

intent to distribute and was sentenced to 96 months of

imprisonment and five years of supervised release.     Toro contends

that 21 U.S.C. § 841 is unconstitutional in light of the Supreme

Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 488

(2000).   Toro acknowledges that his argument is foreclosed by

this court’s precedent, United States v. Slaughter, 238 F.3d 580,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40656
                               -2-

582 (5th Cir. 2000), but he seeks to preserve the issue for

Supreme Court review.

     Toro’s argument is foreclosed.   Slaughter, 238 F.3d at 582;

see United States v. Fort, 248 F.3d 475, 482-83 (5th Cir. 2001).

Accordingly, the district court’s judgment is AFFIRMED.